[Cite as Limbach v. Henson, 2011-Ohio-1467.]


                                      COURT OF APPEALS
                                   RICHLAND COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

                                                          JUDGES:
PAUL R. LIMPACH                                :          Hon. W. Scott Gwin, P.J.
                                               :          Hon. Julie A. Edwards, J.
                                 Petitioner    :          Hon. Patricia A. Delaney, J.
                                               :
-vs-                                           :
                                               :          Case No. 2010-CA-132
JUDGE JAMES D. HENSON                          :
                                               :
                              Respondent       :          OPINION




CHARACTER OF PROCEEDING:                           Writ

JUDGMENT:                                          Dismissed

DATE OF JUDGMENT ENTRY:                            March 24, 2011

APPEARANCES:

For: Petitioner                                    For: Respondent

PAUL L. LIMPACH PRO SE                             KIRSTEN PSCHOLKA-GARTNER
Marion Correctional Institute                      Assistant Richland County Prosecutor
BOX 57                                             38 South Park, 2nd Floor
MARION, OH 43301                                   Mansfield, OH 44902
[Cite as Limbach v. Henson, 2011-Ohio-1467.]


Gwin, P.J.

        {¶1}    Petitioner, Paul R. Limpach, has filed a petition requesting this Court issue

a writ of procedendo compelling Judge James Henson of the Richland County Court of

Common Pleas to rule on Petitioner’s Motion to Return Property. This motion was filed

in Richland County on April 30, 2010. The instant complaint was filed on November 18,

2010. The trial court issued a ruling on the motion in the criminal case on December 8,

2010.

        {¶2}    Respondent has filed a motion to dismiss the petition based upon the

petition being made moot because the trial court has now issued on a ruling on the

motion.

        {¶3}    The Supreme Court has held, “Neither procedendo nor mandamus will

compel the performance of a duty that has already been performed. State ex rel. Grove

v. Nadel (1998), 84 Ohio St.3d 252, 253, 703 N.E.2d 304, 305.” State ex rel. Kreps v.

Christiansen (2000), 88 Ohio St.3d 313, 318, 725 N.E.2d 663, 668.

        {¶4}    Because the requested relief has already been obtained, we find the

petition for writ of mandamus is moot and grant Respondent’s motion to dismiss.

        {¶5}    MOTION TO DISMISS GRANTED.

        {¶6}    CAUSE DISMISSED.
Richland County, Case No. 2010-CA-132                                       3


      {¶7}   COSTS TO RELATOR.

      {¶8}   IT IS SO ORDERED.

By Gwin, P.J.,

Edwards, J., and

Delaney, J., concur




                                        _________________________________
                                        HON. W. SCOTT GWIN

                                        _________________________________
                                        HON. JULIE A. EDWARDS

                                        _________________________________
WSG:clw 0307                            HON. PATRICIA A. DELANEY
[Cite as Limbach v. Henson, 2011-Ohio-1467.]


             IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                                  FIFTH APPELLATE DISTRICT


PAUL R. LIMPACH                                  :
                                                 :
                                    Petitioner   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
JUDGE JAMES D. HENSON                            :
                                                 :
                                                 :
                                 Respondent      :       CASE NO. 2010-CA-132




       For the reasons stated in our accompanying Memorandum-Opinion, the motion to

dismiss is granted. Costs to Petitioner.




                                                     _________________________________
                                                     HON. W. SCOTT GWIN

                                                     _________________________________
                                                     HON. JULIE A. EDWARDS

                                                     _________________________________
                                                     HON. PATRICIA A. DELANEY